Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-6 recite software entities. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Twitto et al (“Twitto” US 2019/0384530 A1), published on December 19, 2019.
As to claim 1, Twitto teaches “an Application Programming Interface (API) to receive a request from an application 5relating to a key-value pair for a Key-Value Solid State Drive (KV-SSD), the key-value pair including a key and a value, the application being executed by a processor” in par. 0008 (an input value is received by a SSD controller, then the key-value pair is retrieved based on hashing result of that input value).
Twitto teaches “combiner software to combine the key with an index to produce an indexed key; and execution software to execute an operation on the KV-SSD using the indexed key and the value” in par. 0008 (“…wherein nodes of the tree may be indicative of indexes with the keys that differentiate between one key to another”).
As to claim 2, Twitto teaches “further comprising metadata software to generate metadata for the key” in par. 0009 (“…whether the key value pair may be associated with metadata stored in a main data structure or an outcast data structure”).
As to claim 3, Twitto teaches “further comprising 15hash table software to use a hash table in a memory storing the metadata associated with the key” in par. 0011 (hash result is used to identify location of key-value pair).
As to claim 4, Twitto teaches “the request includes a read request; and the execution software is operative to read a plurality of values associated with a plurality 20of indexed keys on the KV-SSD and to combine the values to produce the value” in par. 0081(“value=GET(key, key-size, data-size)--Read object”).
As to claim 5, Twitto teaches “wherein: the request includes a delete request; and the execution software is operative to delete a plurality of indexed keys on the KV-SSD.” in par. 0082 (“DELETE(key, key-size)--Remove object”).
As to claim 6, Twitto teaches “receiving a write request from an application to store a value associated with a key on a Key-Value Solid State Drive (KV-SSD) as a key-value pair, the application being executed by a processor; 5determining a base index for the key; combining the base index with the key to produce an indexed key; and performing a store operation on the KV-SSD associating the indexed key with the value” in par. 0008 (an input value is received by a SSD controller, then the key-value pair is retrieved based on hashing result of that input value; “…wherein nodes of the tree may be indicative of indexes with the keys that differentiate between one key to another”).
As to claim 8, Twitto teaches “establishing a first metadata for the key; and 15combining the value with the first metadata to produce a first modified value; and performing a store operation on the KV-SSD associating the indexed key with the value includes performing the store operation on the KV-SSD associating the indexed key with the first modified value” in par. 0009.
As to claim 9, Twitto teaches “wherein the first metadata includes the base index for the key” in par. 0296.
As to claim 10, Twitto teaches “further comprising storing the first metadata in a hash table in a memory, the first metadata associated with the key” in par. 0008.
As to claim 11, Twitto teaches “the method further comprises, based at least in part on the value exceeding a maximum size for an object on the KV-SSD, determining a number of objects needed to store the value; combining the base index with the key to produce an indexed key includes combining a 5plurality of indices with the key to produce a plurality of indexed keys, wherein the plurality of indexed keys is at least as large as the number of objects needed to store the value; and performing a store operation on the KV-SSD associating the indexed key with the value includes performing a plurality of store operations on the KV-SSD associating each of the plurality of indexed keys with a portion of the value” in paragraphs [0179-0181].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Twitto et al (“Twitto” US 2019/0384530 A1), published on December 19, 2019 in view of Hu et al (“Hu” US 2020/0210114 A1), published on July 02, 2020.
As to claim 7, it appears Twitto does not explicitly teach “further comprising returning a write result of 10the store operation to the application”.
However, Hu teaches “further comprising returning a write result of 10the store operation to the application” in par. 0068 (“…it may write the K-array to the storage space as well, to make it accessible to all the reduce modules, and then notify an application master (e.g. a MapReduce job tracker, or Spark driver) of its completion by providing the location information of its K-array and V-array…”).
Twitto and Hu are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to enhance the write operation, disclosed by Twitto, to include “further comprising returning a write result of 10the store operation to the application” in order to provide location information once the writing process finished (see Hu par. 0068).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Twitto et al (“Twitto” US 2019/0384530 A1), published on December 19, 2019 in view of Marukame et al (“Marukame” US 2013/0250686 A1), published on September 26, 2013.
As to claim 12, it appears Twitto does not explicitly teach “receiving an append request from the application to append a second value to the value associated with the key on the KV-SSD; determining a highest append index for the key;  15incrementing the highest append index to produce a new highest append index; combining the new highest append index with the key to produce an append indexed key; and performing a second store operation on the KV-SSD associating the append indexed key with the second value”.
However, Marukame teaches “receiving an append request from the application to append a second value to the value associated with the key on the KV-SSD; determining a highest append index for the key; 15incrementing the highest append index to produce a new highest append index; combining the new highest append index with the key to produce an append indexed key; and performing a second store operation on the KV-SSD associating the append indexed key with the second value” in par. 0151 (disclosed on append command).
Twitto and Marukame are analogous art because they are in the same field of endeavor, storage management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to enhance the write operation, disclosed by Twitto, to include “receiving an append request from the application to append a second value to the value associated with the key on the KV-SSD; determining a highest append index for the key; 15incrementing the highest append index to produce a new highest append index; combining the new highest append index with the key to produce an append indexed key; and performing a second store operation on the KV-SSD associating the append indexed key with the second value” as suggested by Marukame in order to process the append command (see Marukame par. 0151).

	Allowable Subject Matter
Claims 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165